DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 09/23/2021 has been fully considered. Applicant’s amendments to claims 1 and 17 to incorporate allowable subject matter overcomes the previous rejections. Applicant’s amendments and the accompanying arguments with respect to claim 15 have been fully considered and are persuasive.  Therefore the previous rejections have been withdrawn. Claims 1-8, 10-14, 17, and 20 are allowed. However, upon further consideration, a new grounds of rejection is made for claims 15 and 16 in view of Otsubo et al. (US 2020/0020605).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otsubo et al. (US 2020/0020605).

Regarding the conductor pattern layer being formed on the metal layer by a plating process, this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In this case, forming the conductor pattern layer on the metal layer by a plating process does not result in a structural difference compared to the structure of Otsubo.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (US 2020/0020605) in view of Ishimaru et al. (US 2005/0045369) and Lu (US 2006/0244148).
In reference to claim 16, Otsubo does not disclose the encapsulant comprises
a first encapsulant disposed on the connection structure and covering at least a portion of the inactive surface of the semiconductor chip, and
a second encapsulant disposed on the first encapsulant and covering the first encapsulant,
the conductor pattern layer is embedded in the second encapsulant such that the one exposed surface of the conductor pattern layer is exposed from the second encapsulant,
the metal layer is disposed on and in contact with the second encapsulant and covering and in contact with the one exposed surface of the conductor pattern layer, and 
the heat dissipating structure further comprises a thermally conductive interfacial material (TIM) disposed on the metal layer, and a metal lump disposed on the TIM.
Ishimaru et al. (US 2005/0045369), hereafter “Ishimaru,” discloses a semiconductor device package including teaching a first encapsulant 109 disposed on the connection structure and covering at least a portion of the semiconductor chip 105, and a second encapsulant 101 disposed on the first encapsulant and covering the first encapsulant, paragraph 65, and the conductor pattern layer 103 embedded in the second encapsulant such that the one exposed surface of the conductor pattern layer is exposed from the second encapsulant, paragraph 71.

Regarding the metal layer being disposed on and in contact with the second encapsulant and covering and in contact with the one exposed surface of the conductor pattern layer, Ishimaru discloses the conductor pattern layer exposed from the second encapsulant and Otsubo discloses the metal layer on and in contact with the encapsulant and covering and in contact with the one exposed surface of the conductor pattern layer. It results naturally from modifying Otsubo in view of Ishimaru that the metal layer is disposed on and in contact with the second encapsulant and covering and in contact with the one exposed surface of the conductor pattern layer.
Ishimaru does not disclose the heat dissipating structure further comprises a thermally conductive interfacial material (TIM) disposed on the metal layer, and a metal lump disposed on the TIM.
Lu (US 2006/0244148) discloses a semiconductor device including teaching the heat dissipating structure further comprises a thermally conductive interfacial material (TIM), 12 in Figure 1, disposed on the metal layer BSM 17, 18, 20, and a metal lump 16 disposed on the TIM, paragraphs 18, 19 and 46. It would have been obvious to one of ordinary skill in the art before .

Allowable Subject Matter
Claims 1-8, 10-14, 17, and 20 are allowed.
In reference to claim 1, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding a thickness of the conductor pattern layer is thicker than a thickness of each of the one or more redistribution layers; in combination with the other recited limitations.  Claims 2-8 and 10-14 depend on claim 1.
In reference to claim 17, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention a seed layer disposed on the one surface of the metal layer to protrude into the encapsulant and a plating layer disposed on the seed layer to protrude into the encapsulant and having a thickness larger than that of the seed layer; in combination with the other recited limitations.  Claim 20 depends on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897